DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis D. Boone on 6/3/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method for producing a stainless steel component comprising the steps of:
	-	providing a stainless steel powder consisting of the following composition by weight:
		Cr	15-30 wt%
		Ni	5-25 wt%
		Si	0.5-3.5 wt%
		Mn	0-2 wt%
		S	0-0.6 wt%
		C	0.001-0.8 wt%
		N	≤0.3 wt%
		O	≤0.5 wt%
		optionally up to 3 wt% of each of the elements Mo, Cu, Nb, V, and Ti, and 

		Fe	balance,
	-	agglomerating the stainless steel powder or transferring the stainless steel powder, optionally mixed with lubricants, hard-phase materials, machinability enhancing agents, and graphite, into a paste or feedstock,
	-	consolidating the obtained paste, feedstock, or powder into a green component,
	-	heating the obtained green component in vacuum or in an atmosphere of hydrogen gas to a temperature of at least 1100°C,
	-	sintering the green component at a temperature between 1150-1350°C in an atmosphere of at least 20% nitrogen gas, wherein the composition of the atmosphere is shifted, such that the component of the atmosphere during the heating is different from the composition of the atmosphere during the sintering,
	-	cooling the sintered component at a cooling rate of at most 30 °C/min from the sintering temperature to a temperature of ≥1100°C in an atmosphere of at least 20% nitrogen gas to form M2(C,N) carbo-nitrides,
	-	cooling the sintered component from 1100°C to ambient temperature at a cooling rate of at least 30 °C/min and high enough to avoid formation of M(C,N) carbo-nitrides yielding a component having at least 12% by weight of Cr in the matrix, 
		wherein the composition of the stainless steel powder in the green component consists of the following composition by weight: 
Cr	15-30 wt%
		Ni	5-25 wt%

		Mn	0-2 wt%
		S	0-0.6 wt%
		C	0.001-0.8 wt%
		N	≤0.3 wt%
		O	≤0.5 wt%
		optionally up to 3 wt% of each of the elements Mo, Cu, Nb, V, and Ti, and 
		inevitable impurities up to 1 wt%,
		Fe	balance.

2.	(Currently Amended) The method according to claim 1, wherein the provided stainless steel powder and the stainless steel powder in the green compact both consist of the following composition by weight:
	Cr	17-25 wt%
	Ni	5-20 wt%
	Si	0.5-2.5 wt%
	Mn	0-1.5 wt%
	S	0-0.6 wt%
	C	0.001-0.8 wt%
	N	≤0.3 wt%
	O	≤0.5 wt%
	optionally up to 3 wt% of each of the elements Mo, Cu, Nb, V, and Ti, and inevitable
impurities up to 1 wt%,
	Fe	balance.
, wherein the provided stainless steel powder and the stainless steel powder in the green compact both consist of the following composition by weight:
	Cr	19-21 wt%
	Ni	12-14 wt%
	Si	1.5-2.5 wt%
	Mn	0.7-1.1 wt%
	S	0.2-0.4 wt%
	C	0.4-0.6 wt%
	N	≤0.3 wt%
	O	≤0.5 wt%
	optionally up to 3 wt% of each of the elements Mo, Cu, Nb, V, and Ti, and inevitable impurities up to 1 wt%,
	Fe	balance.

4.	(Currently Amended) The method according to claim 1, wherein the atmosphere during sintering is one of pure nitrogen, mixtures of nitrogen and hydrogen, mixtures of nitrogen and inert gas, or mixtures of nitrogen and hydrogen and inert gas.

12.	(Currently Amended) The method according to claim 1, comprising agglomerating the stainless steel powder.

Allowable Subject Matter
Claims 1-4 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-4 and 11-12 are allowable for the reasons set forth in p. 2 of the previous Office Action dated 4/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734